Mr. Justice Oórdova Davila
delivered the opinion of the Court.
This is an appeal from an order rendered by the District Court of San Juan after final judgment in an intervention proceeding (tercería). We do not have before us a duly authorized statement of the case but only certified copies of certain records in said proceeding.
It appears from those documents that the appellant sureties, Luis de la Cruz and Emilio Díaz Capblanca, presented a motion to the District Court of San Juan in the said intervention proceeding, praying for the cancellation of the bond given by them in favor of the claimant (tercerista), Luis Ame-dée Bonet, to release the attachment in the civil case of Manrique v. Díaz. This motion was overruled by the court.
Subsequently, the district court rendered judgment against the claimant (tercerista) and the said sureties. Said judg*618ment, which was notified to the sureties, was appealed by the claimant and the appeal was dismissed by this Supreme Court on January 19, 1932. After the judgment became final, an order of execution was issued by the District Court of San Juan against the sureties, who thereupon filed a motion in the court praying that said order of execution be set aside and that all the proceedings had after the judgment, which was rendered on October 21, 1931, and amended on the 27th of the same month, be declared null and void. The district court denied this motion and the sureties took an appeal from that decision to this Court, based solely on the question of the nullity.
As may be seen, appellants do not raise in this Court any question which developed after the judgment was rendered. The appeal is based exclusively on the fact that the district court did not permit the sureties to withdraw the bond which they had authorized. The sureties maintained that said bond had not been approved by the court and hence they had a right to withdraw the same before it was approved.
This question could have been raised in the appeal taken to this Court from the judgment in the intervention proceeding. The sureties although notified of said judgment, which was appealed by the claimant (tercerista), took no action to raise on appeal the question decided by the district court. Now, after the appeal has been dismissed and the judgment has become final, they seek to annul the order of execution based on a question which was raised and decided by the lower court in the intervention proceeding. It is sought that we decide, in the appeal from the order denying the motion for nullity, a question which the sureties could have presented to this Court within the appeal taken from the judgment rendered by the district court in said intervention proceeding. This Court can not consider, in an appeal from an order rendered after final judgment, questions which have been decided before said judgment was rendered and which could have been presented to this Court by an appeal from said *619judgment. The sureties had an opportunity but did not use it. The judgment from which the claimant (tercerista) took an appeal was affirmed, and the questions therein decided, now finally closed, can not be again raised in the present appeal from a decision of the lower court refusing to set aside the order of execution of the judgment rendered against said sureties. If the procedure followed by appellants were to be permitted, suits would be indefinitely prolonged and would never be finally decided.
For the reasons stated, the motion to dismiss is granted and the appeal taken by the sureties Luis de la Cruz and Emilio Díaz Capblanca is dismissed.